Title: To George Washington from Francisco Rendón, 16 April 1781
From: Rendón, Francisco
To: Washington, George


                        
                            Sir
                            Philadelphia April 16th 1781.
                        
                        I have received with the greatest Satisfaction Your Excellency’s most esteem’d favor of the 23rd Ultimo, the
                            Contents of which is Chiefly on the Purpose of accusing the receipt of my preceeding one, in concequence of which Your
                            Excy are so kind as to assure me the Continuance of those remarkable kindness, on the same footing as hitherto, for all
                            which with the greatest respect I give Your Excellency my most expressive acknowledgemt being the means
                            of my further felicity.
                        Since the Last accounts I received from the Havana in February, which I acquainted Your Excellency with, no
                            Vessel has arrived here from that Port, neither have I acquired any Intelligens by no other Channell,
                            It’s provable I may soon hear the many I expect; in such case I shall do myself the honor to participate them to Your
                            Excellency; mean time I remain with the greatest respect Sir Your Excellency’s most Obedt and most Hble Servt
                        
                            Francisco Rendon
                        
                    